Title: George Ticknor’s Account of a Visit to Monticello, [4–7 February 1815]
From: Ticknor, George
To: Ticknor, Elisha


          
                        
                        4–7 Feb. 1815
                        
                    
          We left Charlottesville on Saturday morning, the 4th of February, for Mr. Jefferson’s. He lives, you know, on a mountain, which he has named Monticello, and which, perhaps you do not know, is a synonyme for Carter’s mountain. The ascent of this steep, savage hill, was as pensive and slow as Satan’s ascent to Paradise. We were obliged to wind two thirds round its sides before we reached the artificial lawn on which the house stands; and, when we had arrived there, we were about six hundred feet, I understand, above the stream which flows at its foot. It is an abrupt mountain. The fine growth of ancient forest-trees conceals its sides and shades part of its summit. The prospect is admirable. .…	The lawn on the top, as I hinted,
was artificially formed by cutting down the peak of the height. In its centre, and facing the southeast, Mr. Jefferson has placed his house, which is of brick, two stories high in the wings, with a piazza in front of a receding centre. It is built, I suppose, in the French style. You enter, by a glass folding-door, into a hall which reminds you of Fielding’s “Man of the Mountain,” by the strange furniture of its walls. On one side hang the head and horns of an elk, a deer, and a buffalo; another is covered with curiosities which Lewis and Clarke found in their wild and perilous expedition. On the third, among many other striking matters, was the head of a mammoth, or, as Cuvier calls it, a mastodon, containing the only os frontis, Mr. Jefferson tells me, that has yet been found. On the fourth side, in odd union with a fine painting of the Repentance of Saint Peter, is an Indian map on leather, of the southern waters of the Missouri, and an Indian representation of a bloody battle, handed down in their traditions.
          Through this hall—or rather museum—we passed to the dining-room, and sent our letters to Mr. Jefferson, who was of course in his study. Here again we found ourselves surrounded with paintings that seemed good.
          
          We had hardly time to glance at the pictures before Mr. Jefferson entered; and if I was astonished to find Mr. Madison short and somewhat awkward, I was doubly astonished to find Mr. Jefferson, whom I had always supposed to be a small man, more than six feet high, with dignity in his appearance, and ease and graciousness in his manners. .…	He rang, and sent to Charlottesville for our baggage,
and, as dinner approached, took us to the drawing-room,—a large and rather elegant room, twenty or thirty feet high,—which, with the hall I have described, composed the whole centre of the house, from top to bottom. The floor of this room is tessellated. It is formed of alternate diamonds of cherry and beech, and kept polished as highly as if it were of fine mahogany.
          Here are the best pictures of the collection. Over the fireplace is the Laughing and Weeping Philosophers, dividing the world between them; on its right, the earliest navigators to America,—Columbus, Americus Vespuccius, Magellan, etc.,—copied, Mr. Jefferson said, from originals in the Florence Gallery. Farther round, Mr. Madison in the plain, Quaker-like dress of his youth, Lafayette in his Revolutionary uniform, and Franklin in the dress in which we always see him. There were other pictures, and a copy of Raphael’s Transfiguration.
          We conversed on various subjects until dinner-time, and at dinner were introduced to the grown members of his family. These are his only remaining child, Mrs. Randolph, her husband, Colonel Randolph, and the two oldest of their unmarried children, Thomas Jefferson and Ellen; and I assure you I have seldom met a pleasanter party.
          The evening passed away pleasantly in general conversation, of which Mr. Jefferson was necessarily the leader. I shall probably surprise you by saying that, in conversation, he reminded me of Dr. Freeman. He has the same discursive manner and love of paradox, with the same appearance of sobriety and cool reason. He seems equally fond of American antiquities, and especially the antiquities of his native State, and talks of them with freedom and, I suppose, accuracy. He has, too, the appearance of that fairness and simplicity which Dr. Freeman has; and, if the parallel holds no further here, they will again meet on the ground of their love of old books and young society.
          On Sunday morning, after breakfast, Mr. Jefferson asked me into his library, and there I spent the forenoon of that day as I had that of yesterday. This collection of books, now so much talked about, consists of about seven thousand volumes, contained in a suite of fine rooms, and is arranged in the catalogue, and on the shelves, according to the divisions and subdivisions of human learning by Lord Bacon. In so short a time I could not, of course, estimate its value, even if I had been competent to do so.
          Perhaps the most curious single specimen—or, at least, the most characteristic of the man and expressive of his hatred of royalty—was a collection which he had bound up in six volumes, and lettered “The Book of Kings,” consisting of the “Memoires de la Princesse de Bareith,” two volumes;
	 “Les Memoires de la Comtesse de la Motte,” two volumes;the “Trial of the Duke of York,” one volume; and “The Book,” one volume. These documents of regal scandal seemed to be favorites with the philosopher, who pointed them out to me with a satisfaction somewhat inconsistent with the measured gravity he claims in relation to such subjects generally.
          On Monday morning I spent a couple of hours with him in his study. He gave me there an account of the manner in which he passed the portion of his time in Europe which he could rescue from public business; told me that while he was in France he had formed a plan of going to Italy, Sicily, and Greece, and that he should have executed it, if he had not left Europe in the full conviction that he should immediately return there, and find a better opportunity. He spoke of my intention to go, and, without my even hinting any purpose to ask him for letters, told me that he was now seventy-two years old, and that most of his friends and correspondents in Europe had died in the course of the twenty-seven years since he left France, but that he would gladly furnish me with the means of becoming acquainted with some of the remainder, if I would give him a month’s notice, and regretted that their number was so reduced.
          The afternoon and evening passed as on the two days previous; for everything is done with such regularity, that when you know how one day is filled, I suppose you know how it is with the others. At eight o’clock the first bell is rung in the great hall, and at nine the second summons you to the breakfast-room, where you find everything ready. After breakfast every one goes, as inclination leads him, to his chamber, the drawing-room, or the library. The children retire to their school-room with their mother, Mr. Jefferson rides to his mills on the Rivanna, and returns at about twelve. At half past three the great bell rings, and those who are disposed resort to the drawing-room, and the rest go to the dining-room at the second call of the bell, which is at four o’clock. The dinner was always choice, and served in the French style; but no wine was set on the table till the cloth was removed. The ladies sat until about six, then retired, but returned with the tea-tray a little before seven, and spent the evening with the gentlemen; which was always pleasant, for they are obviously accustomed to join in the conversation, however high the topic may be. At about half past ten, which seemed to be their usual hour of retiring, I went to my chamber, found there a fire, candle, and a servant in waiting to receive my orders for the morning, and in the morning was waked by his return to build the fire.
          To-day, Tuesday, we told Mr. Jefferson that we should leave Monticello in the afternoon. He seemed much surprised, and said as much as politeness would permit on the badness of the roads and the prospect of bad weather, to induce us to remain longer. It was evident, I thought, that they had calculated on our staying a week. At dinner, Mr. Jefferson again urged us to stay, not in an oppressive way, but with kind politeness; and when the horses were at the door, asked if he should not send them away; but, as he found us resolved on going, he bade us farewell in the heartiest style of Southern hospitality, after thrice reminding me that I must write to him for letters to his friends in Europe. I came away almost regretting that the coach returned so soon, and thinking, with General Hamilton, that he was a perfect gentleman in his own house.
          Two little incidents which occurred while we were at Monticello should not be passed by. The night before we left, young Randolph came up late from Charlottesville, and brought the astounding news that the English had been defeated before New Orleans by General Jackson. Mr. Jefferson had made up his mind that the city would fall, and told me that the English would hold it permanently—or for some time—by a force of Sepoys from the East Indies. He had gone to bed, like the rest of us; but of course his grandson went to his chamber with the paper containing the news. But the old philosopher refused to open his door, saying he could wait till the morning; and when we met at breakfast I found he had not yet seen it.
          One morning, when he came back from his ride, he told Mr. Randolph, very quietly, that the dam had been carried away the night before. From his manner, I supposed it an affair of small consequence, but at Charlottesville, on my way to Richmond, I found the country ringing with it. Mr. Jefferson’s great dam was gone, and it would cost $30,000 to rebuild it.
          There is a breathing of notional philosophy in Mr. Jefferson,—in his dress, his house, his conversation. His setness, for instance, in wearing very sharp toed shoes, corduroy small-clothes, and red plush waistcoat, which have been laughed at till he might perhaps wisely have dismissed them.
          So, though he told me he thought Charron, “De la Sagesse,” the best treatise on moral philosophy ever written, and an obscure Review of Montesquieu, by Dupont de Nemours, the best political work that had been printed for fifty years,—though he talked very freely of the natural impossibility that one generation should bind another to pay a public debt, and of the expediency of vesting all the legislative authority of a State in one branch, and the executive authority in another, and leaving them to govern it by joint discretion,—I considered such opinions simply as curious indicia of an extraordinary character.
        